Citation Nr: 1216185	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for the residuals of colon cancer, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  He served in Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.  

In March 2011, the Board remanded the claim for further development.  In February 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  An opinion that is adequate upon which to base a determination was obtained in March 2012.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The residuals of colon cancer have been shown to be causally or etiologically related to the Veteran's presumed exposure to herbicides.


CONCLUSION OF LAW

The residuals of colon cancer were incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that he is entitled to service connection for the residuals of colon cancer as the result of exposure to herbicides.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A May 2008 response from the National Personnel Records Center (NPRC) reflects that the Veteran served in Vietnam from October 1967 to October 1968.  As such, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

Colon cancer is not one of the presumptive disabilities that is awarded service connection on the basis of presumed exposure to herbicides.  38 C.F.R. 
§ 3.307(a)(6); 3.309(e).  However, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the private medical evidence of record shows that the Veteran was diagnosed with T3, N0, M0, Stage II colon carcinoma in 1993.  He underwent a splenic resection and left-sided hemicolectomy with appendectomy.  

A May 2008 letter from Dr. T.B. reflects that he was asked by the Veteran to comment on a potential link between dioxin and colon cancer.  Dr. T.B. commented that he has treated the Veteran for years and had reviewed some literature.  Dr. T.B. referenced two sources and stated that based on his brief research, it does seem that there is definitely a potential connection between dioxin or Agent Orange and colon cancer.  He clarified that this is not proven but would probably be impossible for most such exposure since a randomized placebo controlled experiment could never be done and there is certainly a potential connection.  Dr. T.B. added that he is not a specialist in either of these subjects but firmly stated that there is definitely a potential connection and this should certainly be researched further.  He further stated that he would be doing more research on the subject.

Although Dr. T.B.'s opinion is favorable to the Veteran, the Board notes that it is not sufficient to grant the claim.  Before relying on an opinion, the Board must consider such factors as whether the examiner explained the basis for an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board observes that Dr. T.B. specifically indicated that he had conducted brief research before rendering his conclusions and that he was not a specialist on this matter.  Accordingly, Dr. T.B.'s opinion does not appear to be based on sufficient data and, because he indicated that he was not a specialist on the subject matter, it is not based on sufficient medical expertise.  Moreover, Dr. T.B. did not discuss any information specific to the Veteran when rendering his conclusions.  

In March 2011, the Board remanded the claim to obtain a VA examination and opinion.  In July 2011, the VA physician opined that colon cancer was less likely as not caused by or a result of Agent Orange exposure in Vietnam.  The rationale for the opinion was that the Agent Orange registry does not show a higher incidence to colon cancer in veterans exposed to Agent Orange than veterans not exposed.  The Board finds this opinion inadequate as the physician is relying solely on the Agent Orange registry to support his opinion, which is not an adequate rationale.

In January 2012, the Veteran submitted additional argument in support of his claim.  The Veteran noted that he spent a year in Vietnam in Phu Yen providence and attached a copy of the amount of dioxins used in that region.  He also stated that he believed the vegetables that were used in the cafeteria had been sprayed with herbicides which he ingested, resulting in a higher exposure to dioxins.  The Veteran submitted several articles in support of his claim.  

Additionally, VA received a second opinion from Dr. T.B. dated in October 2011.  Dr. T.B. opined that it is certainly very possible that the Veteran's colon cancer diagnosed in his 40s was caused by dioxin due to his report of ingesting Agent Orange while serving in Vietnam.  He added that he had reviewed some literature, and evidence of this possible connection seems to be mounting.  However, Dr. T.B. did not cite to the literature or provide a rationale as to his conclusion.

In March 2012, the Board obtained an expert medical opinion from a staff physician in the hematology oncology section of a VAMC.  The examiner noted that the Veteran was diagnosed with colon cancer in 1993.  He stated that it was worthwhile to mention that the Veteran's mother succumbed to carcinomatosis of the abdominal cavity (unknown primary) at the age of 40.  The examiner continued that in light of the Veteran's relative young age at diagnosis of colon cancer (age 46) his positive family history raises the possibility of inherited predisposition to colon cancer (hereditary nonpolypopsis colorectal cancer or Lynch syndrome).  The examiner added that the location of the primary tumor in the Veteran (left side) would be less suggestive of a hereditary condition but would not totally exclude this possibility.  The examiner added that additional testing via mutation analysis could be a consideration.  

The examiner stated that the scientific data on TCDD exposure and human cancer risk is complex, controversial, and highly biased.  The examiner enclosed an article that summarized the most recent updated evidence on this matter, which pointed out that the epidemiologic evidence of carcinogenicity of TCDD in humans remains limited.  The examiner stated that according to the authors of the article, some studies support evidence of the carcinogenic effect of TCDD and others do not support an association.  The authors concluded that despite the plausible hypothesis of TCDD being a human carcinogen based on experimental animal studies (high doses), the evidence from epidemiologic studies is weak and contradictory and does not lend support toward a causal association.  

The examiner opined that based on the ongoing controversy and lack of conclusive data regarding the association between TCDD exposure and cancer risk, it is his opinion that it is at least as likely as not that the Veteran's previous colon cancer was causally or etiologically related to his presumed exposure to herbicides (Agent Orange/TCDD).  The examiner added that an expert opinion from an epidemiologist willing to review the published literature could be helpful in this complex case.

The Board concludes that this opinion is sufficient upon which to base a grant of service connection.  The examiner based the opinion on a complete review of the claims file and addressed the Board's questions.  The examiner supported his opinion with a complete rationale.  Importantly, he addressed the possibility of the Veteran having an inherited predisposition to colon cancer, but still opined, based on the ongoing controversy and lack of conclusive data regarding the association between TCDD exposure and cancer risk, that it is at least as likely as not that the Veteran's previous colon cancer was causally or etiologically related to his presumed exposure to herbicides.  Although the examiner indicated that a review of the evidence by an epidemiologist would be helpful in this case, he was nevertheless able to provide an opinion without such further review.  Accordingly, the Board finds this opinion probative and persuasive and service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for the residuals of colon cancer, to include as due to herbicide exposure, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


